Title: To Thomas Jefferson from Jean Nicolas Démeunier, 9 April 1786
From: DeMeunier, Jean Nicolas
To: Jefferson, Thomas



Monsieur
rue de La Sourdiere No. 15 Le 9 avril 1786

Après avoir eu L’extrême complaisance de m’instruire de vive voix et par ecrit de ce qui a rapport aux nouvelles republiques d’Amerique, vous avés bien voulu me proposer de revoir en detail, Le Morceau, ou J’ai profité des instructions que vous avés eu La bonté de me donner. J’ai L’honneur de vous envoyer ce Morceau, Monsieur, et Je vous supplie d’y faire ou d’y indiquer Les Corrections que vous Jugerés necessaires.
Je suis Confus, Monsieur, de La peine que cette revision va vous causer. Je desire que La Maniere dont J’ai traité Le Sujet, puisse vous desennuyer un peu, dans ce Facheux travail, et que vous y retrouviés Le Zele dont Je suis animé pour La gloire et La prospérité des etats unis.
Vous pouvés, Monsieur, omettre Les trois premieres Sections: il a Fallu mettre dans l’Encyclopedie, Les details qu’elles renferment; et elles offrent bien peu de chose de moi.
J’ai Marqué d’une croix à La Marge (+) tout ce qui peut être inexact, où avoir besoin d’eclaircissemens, et J’ai pris La Liberté, de vous faire, Monsieur, aussi à La Marge, de petites questions, Auxquelles Je vous prie de ne pas me repondre par ecrit. Il suffira que nous Les revoyions ensemble, et Je vous demande pour cela, Monsieur, Le Moment qui vous derangera Le Moins.
Il y a des erreurs dans Les etats de Finances, que m’ont Fourni Le Journal du Congrès, et vos notes, Monsieur. J’ai Mis dans ces endroits Les Feuilles de votre Main que vous avés eu La bonté de m’envoyer.
M. Le Mis de La Fayette que J’ai eu L’honneur de rencontrer, chez Mr. Le Colonel Humphryes, m’a demandé comment Je traitois L’Article des Cincinnati. Je Lui ai expliqué Les Faits que vous avés eu La bonté de m’apprendre, Monsieur; Il y en a quelques uns, qu’il ne trouve pas exacts, et J’aurai L’honneur de vous soumettre ses remarques. C’est à La page 240 du Manuscrit que Je parle de L’ordre des Cincinnati. Je n’y ai encore rien changé depuis Les remarques de Mr. de La Fayette, et Je n’y Changerai rien que de Concert avec vous.
Je vous supplie, Monsieur, de me pardonner toutes mes importunités. Rien n’egale, Le vif interet que je prens à vos nouvelles republiques: cet interet aura du moins L’Avantage d’en donner des idées Justes, et quand il seroit inutile d’ailleurs, vous vous plairés  surement, Monsieur, à Continuer d’instruire un homme, qui se Livre avec tant d’ardeur, à un travail honorable pour Les etats unis.
Agrées, Monsieur, La reconnoissance et Le respect Avec Lesquels Je suis, de votre Excellence Le très humble et très Obeissant Serviteur,

Démeunier

